Citation Nr: 0915629	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  01-09 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to a separate compensable evaluation for 
neurological residuals of a herniated disc at L4-L5.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Van Stewart, Counsel




INTRODUCTION

The appellant had service in the Army National Guard of Ohio 
from February 26, 1965, to February 25, 1971, and from June 
28, 1972, to June 27, 1976.  His service included a period of 
active duty for training from May 11, 1965, to September 27, 
1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 RO rating decision.  
The Veteran's claim for an increased rating for his spine 
disability has been remanded several times in the course of 
his appeal.  Most recently, the Board remanded in January 
2008 in order that the Veteran be afforded a VA neurological 
examination by a physician with appropriate expertise to 
diagnose any current neurological component of the veteran's 
post-operative residuals of a herniated disc at L4-L5.  

During the pendency of this appeal, the RO awarded service 
connection for radiculopathy of the right lower extremity and 
of the left lower extremity, and assigned 10 percent ratings 
for each.  This was done in October 2004, and no disagreement 
with this action was filed by the appellant.  The issue now 
remaining on appeal involves the question of whether any 
other neurologic manifestation of the service-connected 
herniated disc disability may be separately rated.  
References to this issue in the decision below should be 
taken to mean neurologic manifestations other than those 
already compensated.

The Veteran initially requested a Board hearing in connection 
with his claim, but subsequently withdrew the hearing request 
in correspondence received in August 2002.  38 C.F.R. 
§ 20.704(e) (2008).  


FINDINGS OF FACT

1.  The Veteran is service connected for post-operative 
residuals of a herniated disc at L4-L5, evaluated as 40 
percent disabling; he is separately compensated for 
radiculopathy of the right and left lower extremities.  

2.  The Veteran failed to report for a VA neurological 
examination scheduled in April 2008, and has not responded to 
attempts to reschedule a neurological examination.  


CONCLUSION OF LAW

Having failed to make himself available for a needed VA 
examination, the claim for additional separate compensable 
evaluation for neurological residuals of a herniated disc at 
L4-L5 is denied.  38 C.F.R. § 3.655(b) (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005) (Mayfield I), rev'd 
on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, remand and subsequent RO actions may 
"essentially cure[] the error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in June 
2003, May 2005, and April and December 2006.  (Although the 
complete notice required by the VCAA was not provided until 
after the RO adjudicated the appellant's claims, any timing 
errors have been cured in the process of the previous remands 
and RO subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefit sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran submit any evidence he had pertaining to his claim.  
The veteran was apprised of the criteria for assigning 
disability ratings and for award of an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While 
the notifications did not specifically mention that he should 
provide evidence demonstrating the effect that worsening had 
on his daily life, the Board notes that the Veteran was 
informed in correspondence dated in April 2006 that he should 
provide statements from people who have witnessed how his 
symptoms have affected him, which logically would include 
both his employment and his daily life activities.  The Board 
therefore finds that the RO's notifications to the Veteran 
were in substantial compliance with the holding in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  See Mayfield I, 
supra, at 130 (notice letter to claimant was in substantial 
compliance with regulation).  The veteran was also apprised 
of the changes in the criteria for evaluating disabilities of 
the spine that became effective during the pendency of this 
claim.

Regarding VA's duty to assist, the RO obtained the veteran's 
service treatment records (STRs), and VA and private medical 
records.  As regards the specific issue here on appeal, the 
Veteran was scheduled for a VA neurological examination, but 
the examination was cancelled on information from the Veteran 
that he was too ill to attend.  He informed the RO that he 
would contact the RO when he was feeling better, but never 
did.  VA has no duty to inform or assist that was unmet.

During the pendency of the veteran's appeal for an increased 
rating for his spine disability, the regulations pertaining 
to evaluation of disabilities of the spine were amended 
twice.  See 67 Fed. Reg. 54345- 54349 (Aug. 22, 2002) 
(effective September 23, 2002); and 68 Fed. Reg. 51454-51456 
(Aug. 27, 2003) (effective September 26, 2003).  The veteran 
was notified of these changes in an SSOC issued in October 
2004.  The current regulations call for evaluation of any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, separately, 
under an appropriate diagnostic code.  38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (1).  

Thus, under the existing criteria used for rating 
disabilities of the spine, a claim for an increased rating of 
a service-connected back disability necessarily includes 
consideration of any related additional neurological 
abnormalities.  

In an October 2004 rating decision by the Cleveland RO, the 
Veteran was awarded service connection for radiculopathy of 
the right and left lower extremities.  It was determined that 
these two disabilities are neurological post-operative 
residuals of a herniated disc at L4-L5.  

When the Board adjudicated the Veteran's claim for an 
increased rating for his post-operative residuals of a 
herniated disc at L4-L5 in January 2008, it increased the 
rating for that disability from 20 percent to 40 percent 
based on orthopedic manifestations of the disability.  (The 
RO implemented the increased, 40 percent, rating in a 
decision dated in April 2008.)  At the same time, the Board 
noted that there was some evidence of a neurological 
component to the Veteran's spine disability, but that there 
was inadequate medical evidence on which to determine whether 
there was any associated objective abnormality warranting a 
rating separate for those already assigned, thus 
precipitating the Board's January 2008 remand.  

On remand, the Veteran was scheduled for a VA neurological 
examination to be given in April 2008 at the Wade Park VA 
Medical Center (VAMC) in Cleveland, Ohio.  A Report of 
Contact dated the day before the scheduled examination 
indicates that the Veteran contacted the RO and cancelled the 
scheduled examination.  The line on the Report of Contact 
form that was circled to indicate the substance of the 
contact is a line indicating that the Veteran refused an 
examination at the scheduled location.  The Board, however, 
does not read too much into the use of this specific line 
because the handwritten note beside the line indicates that 
the reason that the Veteran cancelled the examination was 
that he was very ill.  The note indicates that the Veteran 
said that he would call the RO when he was feeling better 
"to resubmit his claim."  The Veteran never called again.  

Later, in June 2008, the VA Appeals Management Center (AMC) 
in Washington, DC, which sometimes responds to Board remands, 
sent the Veteran a letter reminding him that a VA 
neurological examination was needed to adjudicate his claim.  
The letter indicated that it was sending him a list of VAMCs 
near him, and told him that he could select the VAMC of his 
choice for the needed neurologic examination.  Attached was a 
computer generated list of the five VAMCs that are nearest 
the Veteran's home.  The letter also listed several methods 
of contacting VA in connection with his claim, and 
additionally informed him that VA may decide his claim within 
60 days if attempts to get all the relevant evidence have 
been completed.  Of record is a May 2008 Report of Contact 
indicating that the Veteran was called twice to discuss the 
aforementioned letter that it was about to send to the 
Veteran.  The Veteran apparently either was not at home, or 
did not answer, because the Report of Contact indicates that 
a message had been left both times.  

There is no evidence of record showing that the Veteran 
responded in any way to the June 2008 correspondence, that 
this letter was returned as undeliverable, or that the 
Veteran returned the calls to him.  The record also shows 
that no additional substantive evidence was added to the 
record.  

The Court has held that the duty to assist is not a one-way 
street; a veteran cannot passively wait for help where he may 
or should have information essential in obtaining evidence.  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Court 
also has held that, under VA regulations, it is incumbent 
upon the veteran to submit to VA examinations if he is 
applying for, or in receipt of, compensation.  Dusek v. 
Derwinski, 2 Vet. App. 519, 522 (1992) (affirming the Board's 
denial of an increased rating claim because the Veteran 
failed to report for a scheduled VA examination in connection 
with an increased rating claim).  

In circumstances such as these, VA regulations are very 
specific; they provide that when a claimant, without good 
cause, fails to report for a scheduled examination given in 
conjunction with a claim for an increased rating, the claim 
shall be denied.  38 C.F.R. § 3.655(b) (2008).  

Here, the Veteran cancelled the neurological examination 
required in connection with his increased rating claim; he 
averred that illness necessitated the cancellation, which the 
Board finds is a valid reason.  However, the Veteran did not 
call to reschedule, as he had promised to do, and has not 
responded in any way to attempts to reschedule the needed 
neurological examination.  In light of the foregoing, and in 
accordance with 38 C.F.R. § 3.655(b), the Veteran's claim 
must be denied.  


ORDER

Entitlement to a separate compensable evaluation for 
neurological residuals of a herniated disc at L4-L5 is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


